Citation Nr: 1717056	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral pes cavus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2011 rating decision, by the Newark, New Jersey, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for bilateral pes cavus.  He perfected a timely appeal to that decision.  

In April 2015, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in January 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the Veteran's claims folder, the Board finds that further development of the case is necessary.  The case was initially before the Board in April 2015, at which time it was determined that a VA examination conducted in March 2010 provided an inadequate opinion as to whether the Veteran's current pes cavus was incurred in service.  It was also determined that the examiner failed to address whether the Veteran's calluses of the feet caused or aggravated his pes cavus.  

Consequently, in its April 2015 remand, the Board requested that the Veteran be afforded another VA examination in order to determine the etiology of his bilateral pes cavus.  Significantly, the VA examiner was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's pes cavus had its clinical onset in service or is otherwise related to active duty.  The examiner was also asked to provide an opinion as to whether it is at least as likely as not that the Veteran's pes cavus is caused by or aggravated by calluses of the feet.  

In compliance with the Board's remand, the Veteran's claims folder was afforded a VA examination in September 2015.  Following examination of the Veteran and a review of the claims file, the examiner concluded that the bilateral pes cavus was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the bilateral pes cavus is related to Veteran's foot type which creates more weight bearing pressure under 5th metatarsal bilateral and not the in-service injury/treatment which occurred on July 8, 1971 and August 12, 1971.  

In the January 2016 supplemental statement of the case (SSOC), the AOJ noted that the evidence of record included a VA examination addendum, dated January 7, 2016, wherein "your examiner noted that your Pes cavus is not aggravated by calluses on your feet, as your condition is congenital in nature and not aggravated by your calluses."  However, such opinion is not reflected in the documents associated with the claims file.  Rather, in the January 7, 2016 addendum of record, the examiner stated as follows:  "This addendum serves to answer whether or not the Veteran's condition was caused by or aggravated by calluses of the feet with a rationale.  The veteran is experiencing pain on submetatarsal 5 bilateral and plantar DIPJ bilateral of his feet because the pressure excerted by the calluses on in weight bearing."

Upon review of the examination report and the addendum, the Board finds that, the examiner did not address all the questions posed by the Board.  Specifically, the examiner failed to address the question of aggravation.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the examiner failed to address some of the fundamental questions posed by the Board in its Remand, i.e. addressing the issue of aggravation, the Board finds this examination to be inadequate and noncompliant with the remand.  Therefore, a remand is required to obtain an additional VA medical opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should refer the Veteran's claims file to a suitably qualified VA orthopedist or a podiatrist, other than the one that provided the opinion addendum in January 2016, for a medical opinion as to the nature and etiology of his bilateral pes cavus.  A physical examination is only needed if deemed necessary by the VA examiner.  The Veteran's claims file, to include this remand, must be reviewed by the examiner.  Then, the examiner should provide an opinion as to whether it is at least as likely as not, i e a 50 percent probability or greater, that the Veteran's pes cavus is (a) caused by calluses of the feet, or (b) chronically worsened beyond its natural progression by the calluses of the feet.  

The examiner must provide a rationale for all opinions, citing to supporting factual evidence.  

2.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ must re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative must be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and afforded an adequate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



